 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8       LYNN HOUSERMAN,

 9                              Plaintiff,                CASE NO. 2:19-cv-00644-RAJ

10           v.                                           ORDER DENYING MOTION TO
                                                          COMPEL, FOR SANCTIONS, AND
11       COMTECH TELECOMMUNICATIONS                       FOR SPECIAL MASTER WITHOUT
         CORPORATION, FRED KORNBERG,                      PREJUDICE
12       MICHAEL D. PORCELAIN,
                                                          RELATED CASE NO. 2:19-CV-
13                              Defendant.                00336-RAJ

14           Presently before the Court is the Plaintiff’s Motion to Compel the Production of ESI and

15   for Sanctions and the Appointment of a Special Discovery Master. Dkt. 57. A similar motion was

16   filed in Case No. 2:19-cv-00336-RAJ. Dkt. 45.1 On March 24, 2020, both motions were referred

17   to the undersigned United States Magistrate Judge for disposition pursuant to Local Rule MJR

18   and General Order 02-19.

19           The parties’ discovery dispute has been pending for over a month. Pursuant to the parties’

20   proposed Stipulation Regarding Depositions and Amending the Case Schedule (Dkt. 65), the

21   Court has today extended the current case scheduling deadlines, including an extension of the

22
     1
      The Court consolidated discovery in these cases. See Dkts. 30 in this case and Dkt. 32 in Case
23
     No. 2:19-cv-00336-RAJ.

     ORDER DENYING MOTION TO COMPEL,
     FOR SANCTIONS, AND FOR SPECIAL
     MASTER WITHOUT PREJUDICE - 1
 1   deadline to complete discovery (depositions and ESI) from September 1, 2020 until October 22,

 2   2020. Dkt. 65. For these reasons, the undersigned denies the motion to compel (Dkt. 57) without

 3   prejudice. The parties are directed to again confer to work out this discovery dispute. If the

 4   parties cannot resolve their dispute by April 24, 2020, the motion to compel may be refiled and

 5   parties shall notify the Court of the need to hold a status hearing on the motion at that time.

 6          DATED this 24th day of March, 2020.

 7

 8                                                         A
                                                           BRIAN A. TSUCHIDA
 9                                                         Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     RELATED CASE NO. 2:19-CV-00336-RAJ - 2
